GUARANTY

GUARANTY, dated as of January 24, 2001 (the AGuaranty@), made by AAMES FINANCIAL
CORPORATION (the A Guarantor@) in favor of GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC. (the ALender@), party to the Warehouse Loan and Security Agreement referred
to below.

RECITALS

Pursuant to the Warehouse Loan and Security Agreement dated as of January 24,
2001 (as amended, supplemented or otherwise modified from time to time, the
AAgreement@) between Aames Capital Corporation and Aames Funding Corporation
(each, a ABorrower@ and collectively, the A Borrowers@) and the Lender, the
Lender has agreed to make Advances to the Borrowers upon the terms and subject
to the conditions set forth therein. It is a condition precedent to the
obligation of the Lender to make the Advances to the Borrowers under the
Agreement that the Guarantor shall have executed and delivered this Guaranty to
the Lender.

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Agreement and to induce the Lender to make the Advances to the
Borrowers under the Agreement, the Guarantor hereby agrees with the Lender as
follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Agreement and used herein shall have the meanings given to them in the
Agreement.

(b) AChange of Control@ means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Guarantor and the
proceeds of such acquisition are not received by the Guarantor, at any time, if
after giving effect to such acquisition, and any and all other such
acquisitions, such Person or Persons owns forty percent (40%) or more of such
outstanding voting stock.

(c) AObligations@ shall mean the obligations and liabilities of the Borrowers to
the Lender, including, without limitation, the obligations whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Agreement, the Loan Documents and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, all Claims (as defined in Section 101 of the
Bankruptcy Code) of the Lender against the Borrowers, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Lender that are required to be paid by the Borrowers pursuant to the
terms of the Agreement) or otherwise.

(d) AMaterial Adverse Change@ shall mean, with respect to any Person, a material
adverse change in the business, operations, property, condition (financial or
otherwise) or prospects



--------------------------------------------------------------------------------



of such Person or (b) the validity or enforceability of this or any of the other
documents to which such Person is a party or the rights or remedies of the
Lender thereunder or hereunder.

(e) The words Ahereof,@ Aherein@ and Ahereunder@ and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(f) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guaranty. (a) The Guarantor hereby, unconditionally and irrevocably,
guarantees to the Lender and its successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrowers when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Lender in enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty. This Guaranty shall remain in full
force and effect until the Obligations are paid in full.

(c) Except for payments required to be made by the Guarantor hereunder, no other
payments affect the Guarantor=s liability under the Guaranty. No payment or
payments made by the Borrowers, the Guarantor, any other guarantor or any other
Person or received or collected by the Lender from the Borrowers, the Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment or payments other than payments made by
the Guarantor in respect of the Obligations or payments received or collected
from the Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full and the Agreement is terminated, subject to the
provisions of Section 9 hereof.

(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guaranty
for such purpose. No payments made by the Guarantor to the Borrowers shall be
applied towards the Obligations except for those payments required by this
Guaranty.

3. Representations, Warranties and Covenants of Guarantor. (a) Guarantor hereby
represents and warrants (i) that it is duly organized and validly existing in
good standing under the laws of the jurisdiction under which it is organized and
is duly qualified to do business and is in good standing in every other
jurisdiction as to which the nature of the business conducted by

2



--------------------------------------------------------------------------------



it makes such qualification necessary, (ii) that it has power and authority to
enter into and perform this Guaranty, (iii) that execution, delivery and
performance of this Guaranty by it have been duly authorized by proper action
and are not in contravention of law or of the terms of its articles of
incorporation, by-laws, or any agreement, instrument, indenture or other
undertaking to which it is a party or by which it is bound, (iv) that all
registrations and approvals of any governmental agency, department or commission
necessary for the execution, delivery and performance of this Guaranty and for
the validity and enforceability thereof, have been obtained and are in full
force and effect, (v) that this Guaranty is the legal, valid and binding
obligation of the Guarantor, enforceable against Guarantor, in accordance with
its terms, subject to bankruptcy, insolvency and similar laws and to the
availability of equitable remedies, (vi) that no legal proceedings are pending,
or threatened, before any court or governmental agency which would adversely
affect its financial condition, operations or any licenses or its ability to
perform under this Guaranty, (vii) that Guarantor has received and reviewed
copies of the Loan Documents, (viii) that no Default or Event of Default has
occurred and is continuing under this Guaranty, and (ix) that the Guarantor has
a financial interest in the Borrowers and the Guarantor has determined that it
will benefit from the execution of the Loan Documents.

(b) The Guarantor covenants and agrees with the Lender that, until the payment
in full of the Obligations:

(i) Maintenance of Tangible Net Worth. The Tangible Net Worth of the Guarantor,
on a consolidated basis and on any given day, shall be equal to or greater than
$60,000,000; and not less than 80% of the Tangible Net Worth of the Guarantor,
on a consolidated basis, as at the end of each fiscal quarter;

(ii) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The
Guarantor shall not permit the ratio of Total Indebtedness to Tangible Net
Worth, on a consolidated basis and on any given day, to be greater than 3.5:1 ;

(iii) Liquidity. The aggregate amount of the Guarantor=s cash, Cash Equivalents
and available borrowing capacity on unencumbered assets that could be drawn
against (taking into account required haircuts) under committed warehouse or
working capital facilities, on a consolidated basis and on any given day, shall
be equal to or greater than $15,000,000;

(iv) Maintenance of Ratio of Earnings to Total Interest Expense. The Guarantor
shall not permit the ratio of earnings before interest and taxes to total
interest expense, on a consolidated basis, to be less than 1.10:1 measured on a
rolling basis from the immediately preceding two calendar quarters commencing
with the two quarters ending June 30, 2001 and September 30, 2001; and

(v) Profitability. The Guarantor shall have a GAAP after tax net income of at
least $1.00 for the fiscal quarter ended June 30, 2001.

3



--------------------------------------------------------------------------------



 

(c) At the time that the Guarantor delivers its consolidated financial
statements to the Lender in accordance with Section 7.01 of the Agreement, the
Guarantor shall forward to the Lender a certificate of a Responsible Officer of
the Guarantor which demonstrates that the Guarantor is in compliance with the
covenants set forth in clauses (b) (i) through (v) above.

4. Right of Set-off. Upon the occurrence of any Event of Default under this
Guaranty, the Guarantor hereby irrevocably authorizes the Lender and each of its
affiliates at any time and from time to time without notice to the Guarantor,
any such notice being expressly waived by the Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
of its affiliates to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Lender or any of its affiliates may elect,
against and on account of the Obligations and liabilities of the Guarantor to
the Lender hereunder and claims of every nature and description of the Lender or
any of its affiliates against the Guarantor, in any currency, whether arising
hereunder, under the Agreement as the Lender may elect, whether or not the
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
the Guarantor promptly of any such set-off and the application made by the
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

5. Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Lender against the Borrowers or any other guarantor or any collateral security
or guarantee or right of offset held by the Lender or any of its affiliates for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrowers or any other guarantor
in respect of payments made by the Guarantor hereunder, until all amounts owing
to the Lender by the Borrowers on account of the Obligations are paid in full
and the Agreement is terminated. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Guarantor in trust
for the Lender, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Lender, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Lender may determine.

6. Amendments, Etc. with Respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Lender may be
rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any

4



--------------------------------------------------------------------------------



collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against the Guarantor, the Lender may, but shall be under
no obligation to, make a similar demand on the Borrowers or any other guarantor,
and any failure by the Lender to make any such demand or to collect any payments
from the Borrowers or any such other guarantor or any release of the Borrowers
or such other guarantor shall not relieve the Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Lender against the Guarantor.
For the purposes hereof Ademand@ shall include the commencement and continuance
of any legal proceedings. The Lender may release any Collateral pledged to it in
its sole discretion, provided, however, in the event the Lender has received
amounts from the Guarantor pursuant to this Guaranty, which amounts have not
been reimbursed, the Lender shall not voluntarily release any Pledged Securities
to the Lender under the Agreement, except as may be provided in the Agreement,
without the consent of the Guarantor, which consent shall not unreasonably be
withheld. The Guarantor hereby further consents to any renewal or modification
of any Obligation or any extension of the time within which such is to be
performed and to any other indulgences, whether before or after the date of this
Guaranty, and waives notice with respect thereto.

7. Waiver of Rights. The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations, and notice of or proof
of reliance by the Lender upon this Guaranty or acceptance of this Guaranty; the
Obligations, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between the Borrowers and the Guarantor, on the one
hand, and the Lender, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty. The Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrowers or the Guarantor with respect to the
Obligations. The Guarantor hereby waives diligence; presentment; demand for
payment or performance; filing of claims with any court in case of the
insolvency, reorganization or bankruptcy of either Borrower; protest or notice
with respect to the Obligations or the amounts payable by either Borrower
thereunder; and all demands whatsoever; any fact, event or circumstance that
might otherwise constitute a legal or equitable defense to or discharge of the
Guarantor, including (but without typifying or limiting this waiver), failure by
the Lender to perfect a security interest in any collateral securing performance
of any Obligation or to realize the value of any collateral or other assets
which may be available to satisfy any Obligation and any delay by the Lender in
exercising any of its rights hereunder or against the Borrowers.

8. Guaranty Absolute and Unconditional. The Guarantor understands and agrees

5



--------------------------------------------------------------------------------



that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Borrowers of the Obligations and not only of their collectibility (a) without
regard to (i) the validity, regularity or enforceability of the Agreement, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Lender, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrowers against the Lender, (iii) any defense by the Borrowers to the
Obligations or any subordination of the Lien on the Collateral or the priority
of the Lender in the Collateral, or (iv) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrowers or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers from the Obligations, or of the Guarantor from this
Guaranty, in bankruptcy or in any other instance and (b) is in no way
conditioned upon any requirement that the Lender first attempt to collect any of
the Obligations from the Borrowers. The Guarantor understands and agrees that
this Guaranty shall be construed as a continuing, absolute and unconditional
guarantee without regard to waiver, forbearance, compromise, release,
settlement, the dissolution, liquidation, reorganization or other change
regarding either Borrower, or either Borrower being the subject of any case or
proceeding under any bankruptcy or other law for the protection of debtors or
creditors, or any other action or matter that would release a guarantor. When
pursuing its rights and remedies hereunder against the Guarantor, the Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against the Borrowers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Lender to pursue such other rights or remedies
or to collect any payments from the Borrowers or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrowers or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Lender against the Guarantor. This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Lender, and its successors, indorsees, transferees and assigns, until all
the Obligations and the Obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full and the Agreement shall be terminated,
subject to the provisions of Section 9 hereof.

9. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or avoided or is restored, repaid or
returned by the Lender for any reason after the insolvency, bankruptcy,
dissolution, liquidation or reorganization of either Borrower or the Guarantor,
or the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, either Borrower or the Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.

10. Events of Default. Each of the following events and occurrences shall
constitute an Event of Default under this Guaranty if not cured within 3
Business Days of their

6



--------------------------------------------------------------------------------



occurrence unless the context of the provision indicates otherwise;

(a) The Guarantor shall (i) fail to make any payment required to be made to
Lender under this Guaranty or (ii) fail to comply with the requirements of
Section 3 of this Guaranty.

(b) the Guarantor shall fail to observe or perform any other agreement contained
in Guaranty or any other Loan Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days.

(c) The Guarantor shall fail to pay any money due under any other agreement,
note, indenture or instrument evidencing, securing, guaranteeing or otherwise
relating to indebtedness of the Guarantor for borrowed money in an aggregate
amount of at least $5,000,000 which failure to pay constitutes a default or
event of default under any such agreement or indebtedness, or the Guarantor
receives notice, or a Responsible Officer has knowledge, of any other default or
event of default or other event which with the giving of notice or the passing
of time or both would constitute a default or event of default under any such
agreement or instrument, with respect to amounts due under such agreement or
instrument, whether by acceleration or otherwise, in an aggregate amount of
$5,000,000 or such lesser amount as shall be included in a cross-acceleration
provision of any such agreement or instrument.

(d) A proceeding or case shall be commenced, without the application or consent
of the Guarantor or any of its Subsidiaries, as applicable, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Guarantor, or any such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Guarantor or any such Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Guarantor or any such Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code.

(e) The Guarantor or any of its Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.

(f) The Guarantor or any Affiliate thereof becomes insolvent or admits in
writing

7



--------------------------------------------------------------------------------



to its inability to pay its debts as they mature.

(g) Any other event shall occur with respect to the Guarantor which, in the sole
good faith discretion of the Lender, has had a Material Adverse Effect.

(h) Any Change of Control of the Guarantor shall have occurred without the prior
consent of the Lender.

(i) The Lender shall reasonably request, specifying the reasons for such
request, information, and/or written responses to such requests, regarding the
financial well-being of the Guarantor and such information and/or responses
shall not have been provided within three Business Days of such request.

11. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off or counterclaim in U.S. Dollars in accordance
with the wiring instructions of the Lender.

12. Notices. All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by telex or telecopy) delivered to the intended recipient at
the AAddress for Notices@ specified below its name on the signature pages of the
Agreement); or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. All such communications
shall be deemed to have been duly given when transmitted by telex or telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

13. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14. Integration. This Guaranty and the Agreement represent the agreement of the
Guarantor with respect to the subject matter hereof and thereof and there are no
promises or representations by the Lender relative to the subject matter hereof
or thereof not reflected herein or therein.

15. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the
Lender, provided that any provision of this Guaranty may be waived by the
Lender.

(b) The Lender shall not by any act (except by a written instrument pursuant to

8



--------------------------------------------------------------------------------



Section 14(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

16. Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

17. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Lender and
its successors and assigns. This Guaranty may not be assigned by the Guarantor
without the express written consent of the Lender.

18. Governing Law. This Guaranty shall be governed by New York law without
reference to choice of law doctrine.

19. SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF
NEW YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS OR
DECLINES JURISDICTION;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE

 

9



--------------------------------------------------------------------------------



SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

20. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY, ANY THE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

21. Termination. This Guaranty shall terminate upon the final payment in full of
the Obligations and the termination of the Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

10



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

AAMES FINANCIAL CORPORATION

By: ______________________________

Name:

Title:

 